DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.

 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.

Please amend the claims as follows:
For claim 1, the claim limitation “...an MR imaging method...” in line 4 has been amended to read – the 
For claim 19, the claim limitation “...a function of the determined time relationship...” in line 4 has been amended to read – the 

Claims 4-6 and 18 are canceled. 


Reason for Allowance
Claims 1-3, 7-17 and 19 are allowed over prior arts of record.
The following is an Examiner's statement for reason for allowance: the prosecution history makes evident the reason for allowance, satisfying the record as a whole proviso of rule 37 CFR 1.104 (e).  Specifically, the substances of Applicant’s arguments/remarks filed on 11/24/2020 are persuasive, as such the reason for allowance are in probability evident from the record.  Furthermore, none of the prior arts in record or combination thereof teach or fairly suggest the independent claims 1, and 12-15 are individually when all the limitations are taken as a whole.
Regarding claim 1, the closest prior art of record (Van Den Brink, US 2016/0313429) discloses issuing a breath holding command and motion stop of the subject after the command is establishing by motion detection (see par. [0020]), detecting a breathing movement of the patient (see par. [0020]), and the imaging workflow is modified because the Kspace sampling (imaging) timing is modified, however, Van Den Brink does not disclose determining the time relationship between the breathing movement of the patient and the breath-holding command, the determining of the time relationship comprising determining a time difference 
Therefore, none of the prior arts in records teach or fairly well suggest a magnetic resonance imaging method with an imaging workflow, the MR imaging method comprising: determining the time relationship between the breathing movement of the patient and the breath-holding command, the determining of the time relationship comprising determining a time difference between a time instant of the outputting of the at least one breath-holding command to the patient and a time instant of the detected breathing movement; and modifying the imaging workflow as a function of the determined time relationship, wherein the modifying the imaging workflow comprises deciding whether and how the time instant of the outputting of the at least one breath-holding command is to be temporally adjusted, whether and how a start time instant of the MR imaging is to be temporally adjusted, or a combination thereof, in combination with the other features recited in claim 1.
Regarding claim 12, the closest prior art of record (Van Den Brink, US 2016/0313429) discloses issuing a breath holding command and motion stop of the subject after the command is establishing by motion detection (see par. [0020]), detecting a breathing movement of the patient (see par. [0020]), and the imaging workflow is modified because the Kspace sampling (imaging) timing is modified, however, Van Den Brink does not disclose determining the time relationship between the breathing movement of the patient and the breath-holding command, the determining of the time relationship comprising determining a time difference between a time instant of the outputting of the at least one breath-holding command to the patient and a time instant of the detected breathing movement; and modifying the imaging workflow as a function of the determined time relationship, wherein the modifying the imaging workflow comprises deciding whether and how the time instant of the outputting of the at least one breath-holding command is to be temporally adjusted, whether and how a start time instant of the MR imaging is to be temporally adjusted, or a combination thereof. 
Therefore, none of the prior arts in records teach or fairly well suggest a breathing monitoring device comprising: determining the time relationship between the breathing movement of the patient and the breath-holding command, the determining of the time relationship comprising determining a time difference between a time instant of the outputting of the at least one breath-holding command to the patient and a time instant of the detected breathing movement; and modifying the imaging workflow as a function of the determined time relationship, wherein the modifying the imaging workflow comprises deciding whether and how the time instant of the outputting of the at least one breath-holding command is to be temporally adjusted, whether and how a start time instant of the MR imaging is to be temporally adjusted, or a combination thereof, in combination with the other features recited in claim 12.
Regarding claim 13, the closest prior art of record (Van Den Brink, US 2016/0313429) discloses issuing a breath holding command and motion stop of the subject after the command is establishing by motion detection (see par. [0020]), detecting a breathing movement of the patient (see par. [0020]), and the imaging workflow is modified because the Kspace sampling (imaging) timing is modified, however, Van Den Brink does not disclose determining the time relationship between the breathing movement of the patient and the breath-holding command, the determining of the time relationship comprising determining a time difference between a time instant of the outputting of the at least one breath-holding command to the patient and a time instant of the detected breathing movement; and modifying the imaging workflow as a function of the determined time relationship, wherein the modifying the imaging workflow comprises deciding whether and how the time instant of the outputting of the at least one breath-holding command is to be temporally adjusted, whether and how a start time instant of the MR imaging is to be temporally adjusted, or a combination thereof. 
Therefore, none of the prior arts in records teach or fairly well suggest a magnetic resonance imaging system comprising: determining the time relationship between the breathing movement of the patient and the breath-holding command, the determining of the time relationship comprising determining a time difference between a time instant of the outputting of the at least one breath-holding command to the patient and a time instant of the detected breathing movement; and modifying the imaging workflow as a function of the determined time relationship, wherein the modifying the imaging workflow comprises deciding whether and how the time instant of the outputting of the at least one breath-holding command is to be temporally adjusted, whether and how a start time instant of the MR imaging is to be temporally adjusted, or a combination thereof, in combination with the other features recited in claim 13.
Regarding claim 14, the closest prior art of record (Van Den Brink, US 2016/0313429) discloses issuing a breath holding command and motion stop of the subject after the command is establishing by motion detection (see par. [0020]), detecting a breathing movement of the patient (see par. [0020]), and the imaging workflow is modified because the Kspace sampling (imaging) timing is modified, however, Van Den Brink does not disclose determining the time relationship between the breathing movement of the patient and the breath-holding command, the determining of the time relationship comprising determining a time difference between a time instant of the outputting of the at least one breath-holding command to the patient and a time instant of the detected breathing movement; and modifying the imaging workflow as a function of the determined time relationship, wherein the modifying the imaging workflow comprises deciding whether and how the time instant of the outputting of the at least one breath-holding command is to be temporally adjusted, whether and how a start time instant of the MR imaging is to be temporally adjusted, or a combination thereof. 
Therefore, none of the prior arts in records teach or fairly well suggest a computer program product comprising a non-transitory computer-readable storage medium, the non-transitory computer-readable storage medium storing instructions executable by a computer of a magnetic resonance imaging system for a magnetic imaging with an image workflow, the instruction comprising: determining the time relationship between the breathing movement of the patient and the breath-holding command, the determining of the time relationship comprising determining a time difference between a time instant of the outputting of the at least one breath-holding command to the patient and a time instant of the detected breathing movement; and modifying the imaging workflow as a function of the determined time relationship, wherein the modifying the imaging workflow comprises deciding whether and how the time instant of the outputting of the at least one breath-holding command is to be temporally adjusted, whether and how a start time instant of the MR imaging is to be temporally adjusted, or a combination thereof, in combination with the other features recited in claim 14.

Regarding claim 15, the closest prior art of record (Van Den Brink, US 2016/0313429) discloses issuing a breath holding command and motion stop of the subject after the command is establishing by motion detection (see par. [0020]), detecting a breathing movement of the patient (see par. [0020]), and the imaging workflow is modified because the Kspace sampling (imaging) timing is modified, however, Van Den Brink does not disclose determining the time relationship between the breathing movement of the patient and the breath-holding command, the determining of the time relationship comprising determining a time difference between a time instant of the outputting of the at least one breath-holding command to the patient and a time instant of the detected breathing movement; and modifying the imaging workflow as a function of the determined time relationship, wherein the modifying the imaging workflow comprises deciding whether and how the time instant of the outputting of the at least one breath-holding command is to be temporally adjusted, whether and how a start time instant of the MR imaging is to be temporally adjusted, or a combination thereof. 
Therefore, none of the prior arts in records teach or fairly well suggest in a non-transitory computer-readable storage medium that stores instructions executable by a computer of a magnetic resonance imaging system for a magnetic resonance imaging with an imaging workflow, the instruction comprising: determining the time relationship between the breathing movement of the patient and the breath-holding command, the determining of the time relationship comprising determining a time difference between a time instant of the outputting of the at least one breath-holding command to the patient and a time instant of the detected breathing movement; and modifying the imaging workflow as a function of the determined time relationship, wherein the modifying the imaging workflow comprises deciding whether and how the time instant of the outputting of the at least one breath-holding command is to be temporally adjusted, whether and how a start time instant of the MR imaging is to be temporally adjusted, or a combination thereof, in combination with the other features recited in claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793      

/Oommen Jacob/Primary Examiner, Art Unit 3793